—Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that the verdict finding defendant guilty of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and assault in the first degree (Penal Law § 120.10 [1]) is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We further conclude that defendant received meaningful representation (see, People v Baldi, *87554 NY2d 137, 147; People v Trait, 139 AD2d 937, 938, lv denied 72 NY2d 867). We have reviewed the other issues raised by defendant and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Erie County, Forma, J.— Attempted Murder, 2nd Degree.) Present—Green, J. P., Law-ton, Wisner, Balio and Boehm, JJ.